Citation Nr: 1719483	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10 -01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial disability rating for degenerative disc disease of the lumbar spine with strain, rated as 10 percent disabling prior to April 26, 2013 and 20 percent disabling therefrom.   

2.  Entitlement to a higher initial disability rating for bilateral plantar fasciitis, rated as noncompensable prior to April 9, 2013, 10 percent disabling from April 9, 2013, and 30 percent disabling from April 20, 2016.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1989 to August 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable rating, effective September 1, 2009.  

In September 2015, this case was remanded for further evidentiary development.

While the case was in remand status, the RO granted the Veteran's claim for service connection for dermatophytosis/tinea pedis of the bilateral feet in a June 2016 rating decision.  Thus, this issue is no longer before the Board as the Veteran has been granted the benefit sought.

In August 2013, the RO increased the initial disability rating assigned for bilateral plantar fasciitis to 10 percent, effective April 9, 2013.  In June 2016, the RO increased the disability rating to 30 percent effective April 20, 2016.  However, because the increased disability ratings assigned are not the maximum rating available throughout the period on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to April 9, 2013, the Veteran's bilateral plantar fasciitis was manifested by severe foot symptoms, such as pain aggravated by physical activity, swelling, tenderness to palpation, and pain elicited by motion of the feet. 

2.  From April 9, 2013 to April 19, 2016, the Veteran's bilateral plantar fasciitis was manifested by severe foot symptoms such as pain on manipulation and use accentuated, swelling on use, and characteristic callosities.   

3.  From April 20, 2016, the Veteran's bilateral plantar fasciitis was manifested by severe foot symptoms, but the symptoms were not pronounced at any time during the appeal period.   


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, and no higher, for bilateral plantar fasciitis have been met for the period from September 1, 2009, to April 19, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for a rating in excess of 30 percent for bilateral plantar fasciitis have not been met for the period from April 20, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7 , 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records and post-service medical records has been completed.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken regarding the Veteran's foot disability.  Indeed, outstanding medical records were obtained and a VA examination was afforded.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability Ratings Bilateral Plantar Fasciitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations applies, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet.  App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's bilateral plantar fasciitis has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A noncompensable rating is appropriate when symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A 30 percent rating is applicable when there is severe bilateral, or 20 percent for severe unilateral, flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is warranted when there is pronounced bilateral, or 30 percent for pronounced unilateral, flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable under the provisions of Diagnostic Code 5276.

Prior to April 9, 2013

The Veteran underwent a VA examination in January 2009.  He reported constant pain in his feet.  He described the pain as squeezing, aching, oppressing, and sharp.  The pain level was rated as a five on a scale from one to 10.  The pain was aggravated by physical activity and alleviated by rest and medication.  He also reported pain, stiffness, swelling, and fatigue at rest, but did not report weakness.  While standing or walking he experienced pain, weakness, and stiffness, without swelling or fatigue.  Physical examination of the feet revealed tenderness to palpation, without painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, and instability.  

January 2010 treatment records from the Martin Army Community Hospital show that the Veteran used arch supports due to painful feet and ankles.  He rated his pain as an eight or nine out of 10 in the morning, for which he used Naprosyn.  Examination revealed diffuse tenderness of the plantar aspect, medial aspect, and posterior aspect of the feet.  Foot motion was abnormal and pain was elicited by motion of the foot.  There was no erythema, induration, exostosis, excessive pronation, excessive supination, or deformity.  A January 2010 radiology report indicated mild pes planus deformity with a plantar calcaneal angle of 12 degrees.  There was spurring noted at the anterior aspect of the talus.  Treatment records also showed swollen heels as well as pain on the bottom, inside, and back of both feet.  He was treated with arch supports. 

March 2010 VA treatment records show that the Veteran was given semi-custom made inserts and a night splint.  His pain was worse in the morning.  He treated his symptoms with Naprosyn.  Examination showed pain on palpation at the medial calcaneal tubercle with the greatest pain along the medial fascial band at the plantar arch.  April 2010 VA treatment records show treatment for heel pain. 

In December 2010, the Veteran reported that he wore night splints every night, iced his feet, and wore arch supports.  

From April 9, 2013 to April 19, 2016

April 2013 Martin Army Community Hospital treatment records show that the Veteran wore night splints and heel cups for his bilateral foot disorder.  He experienced flare-ups every two to three months, which lasted four to six months.  He received bilateral plantar fascia injections.  

The Veteran was afforded a VA examination in August 2013.  He reported that he slept in his foot straps to relieve the bilateral foot pain, received steroid injections every 6 months, and wore special shoe inserts.  He experienced daily foot pain as well as swelling of the feet once every other month during a flare-up.  His symptoms included pain on use, pain accentuated on use, pain on manipulation, pain accentuated on manipulation, swelling on use, and characteristic calluses.  His symptoms were not relieved by arch supports.  Examination revealed extreme tenderness of the plantar surface, not improved by orthopedic shoes or appliances.  The examiner also found decreased longitudinal arch height on weight bearing.  The examiner did not find marked deformity, marked pronation, weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran constantly used braces, canes, and orthopedic inserts.  

Beginning on April 20, 2016

He underwent another VA examination in April 2016.  He endorsed symptoms of daily pain in the bottom of his feet, which was worse in the morning.  He described the pain as sharp needles.  The pain limited his ability to run and his shoe selection was limited by his orthotics.  The examiner noted that the pain was not constant.  Examination revealed pain on use, pain accentuated on use, and pain on manipulation.  He regularly used a brace and cane.  His symptoms were not relieved by orthotics.  The examiner found that the Veteran did not have extreme tenderness of the plantar surfaces, decreased longitudinal arch height, marked deformity, marked pronation, weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  Contributing factors included pain on movement, pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, and interference with standing.  

Based on the foregoing, the Board finds that the Veteran's bilateral plantar fasciitis was severe throughout the entire appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Prior to April 9, 2013, his symptoms included pain aggravated by physical activity, swelling, tenderness to palpation, and pain elicited by motion of the foot, warranting a 30 percent rating.  The medical evidence of record prior to April 9, 2013 indicated diffuse tenderness of the plantar aspect, medial aspect, and posterior aspect of the feet.  He treated his symptoms with medication, night splints, and custom orthotics.  From April 9, 2013 to April 19, 2016, his symptoms included flare-ups, pain on use, pain accentuated on use, pain on manipulation, pain accentuated on manipulation, swelling on use, characteristic calluses, extreme tenderness of the plantar surface, and decreased longitudinal arch height on weight bearing.  He continued to use night splints and shoe inserts.  Beginning on April 20, 2016, his symptoms included pain on use, pain accentuated on use, and pain on manipulation.  He continued to use custom orthotics.  The April 2016 VA examination did not show marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement , or severe spasm of the Achilles tendon on manipulation.  Therefore, given the severity of his symptoms, the Board finds that the Veteran's service-connected bilateral plantar fasciitis more nearly approximates the criteria contemplated by the 30 percent disability rating for the entire period on appeal.  There is no indication that the Veteran's bilateral plantar fasciitis underwent a material change such that staged ratings are warranted throughout the period on appeal.  The medical evidence and the Veteran's lay statements suggest that his bilateral plantar fasciitis has remained stable throughout the period on appeal.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for his service-connected bilateral plantar fasciitis throughout the entire period on appeal.  However, the criteria for the next higher and maximum schedular 50 percent rating for pronounced symptoms were not met or approximated during the period on appeal.  There was no evidence of pronounced symptoms, manifested by marked pronation, extreme tenderness to palpation, marked inward displacement, and severe spasm of the tendo Achillis on manipulation or other symptoms of such duration, frequency and severity so as to approximate pronounced symptoms.  Accordingly, an initial rating of 30 percent, but no more, is warranted for the Veteran's service-connected bilateral plantar fasciitis throughout the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether the Veteran's service-connected bilateral plantar fasciitis is entitled to a higher disability rating under any other diagnostic code.  However, the medical evidence does not show hammertoes, weak foot, claw foot, Morton's disease, hallux valgus, metatarsalgia, hallux rigidus, impairment of the tarsal or metatarsal bones, or other foot injuries.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284.  Therefore, the Board has considered other potential diagnostic codes, but the record does not suggest that any other diagnostic code is applicable.


ORDER

Entitlement to an initial 30 percent rating, but no higher, for bilateral plantar fasciitis is granted for the period September 1, 2009, to April 19, 2016, subject to the criteria governing the payment of monetary benefits.

Entitlement to a rating higher than 30 percent for bilateral plantar fasciitis is denied for the period from April 20, 2016.   


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's remaining claim may be decided.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are necessary, under Correia, there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and non-weight-bearing.  The Veteran's lumbar spine was assessed in January 2009, August 2013, and April 2016 VA examinations; however, the examiners did not conduct Correia-compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the AOJ should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine degenerative disc disease with strain.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The AOJ should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and non-weight-bearing, if possible, range of motion assessments. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.  

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted during the course of the appeal in January 2009, August 2013, and April 2016.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

3.  Finally, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


